DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 - 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "solvents”.  There is insufficient antecedent basis for this limitation in the claim as “solvents” are not previously recited in the claims, and a solvent is not necessarily inherent to a process of making a medical material.  Clarification and/or amendment is required.
Claim 8 recites the limitation “the water soluble biologics” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim as only a single “water soluble biologic” has been previously recited in the claims.  Clarification and/or amendment is required.
Claim 9 recites the limitation “the biologic”.  There is insufficient antecedent basis for this limitation in the claim as “a biologic” is not previously recited in the claims.  Only a “water soluble biologic” is previously recited in the claims.  Clarification and/or amendment is required.
Regarding claim 9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Clarification and/or amendment is required.
Claim 12 recites the limitation “the solvents”.  There is insufficient antecedent basis for this limitation in the claim as “solvents” are not previously recited in the claims, and solvents are not necessarily inherent to a process of making a medical material.  Clarification and/or amendment is required.
The dependent claims fall therewith.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 54 of U.S. Patent No. 9,205,150 (“US’150”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 20 of the instant application are generic to all that is recited in claims 1 - 54 of US’150.  That is, claims 1 - 54 of US’150 fall entirely within the scope of claims 1 -20 or, in other words, claims 1 - 20 are anticipated by claims 1 - 54 of US’150.  Specifically, the claims of US’150 teach the following:
1. A process of making a medical material comprising crosslinking a precursor to form an organogel around a powder of a water soluble biologic, with the organogel comprising, and the precursor being crosslinked in, an organic solvent selected from anhydrous and hydrophobic solvents, methylene chloride, or dimethyl carbonate, with the water soluble biologic being directly exposed to the organic solvent and the powder being dispersed in the organogel.
2. The process of claim 1 wherein the water soluble biologic is a protein that has a molecular mass of at least about 10,000 Daltons and a sugar is associated with the protein.
3. The process of claim 1 further comprising a second powder of a second water soluble biologic, with the powder and the second powder being dispersed in the organogel.
4. The process of claim 1 wherein the organogel is formed in an absence of aqueous solution.
5. The process of claim 1 further comprising removing the organic solvent from the organogel to thereby form a xerogel.
6. The process of claim 5 wherein the organic solvent is removed by a process chosen from the group consisting of vacuum removal, lyophilization, and freezing followed by application of a vacuum.
7. The process of claim 5 wherein the xerogel is a hydrogel upon exposure to an aqueous solution.
8. The process of claim 1, wherein the organogel comprises covalently crosslinked hydrophilic polymers.
9. The process of claim 1 wherein the organogel comprises ionically crosslinked polymers.
10. The process of claim 1 wherein the organogel comprises a member chosen from the group consisting of alginate, gellan, collagen, and polysaccharide.
11. The process of claim 1, wherein the precursor is covalently crosslinked to form the organogel.
12. The process of claim 11 wherein the precursor is reacted by free radical polymerization to form the organogel.
13. The process of claim 11 wherein the precursor is a first precursor comprising a first functional group and a second precursor comprising a second functional group, with the first functional group and the second functional group being reactive in the organic solvent to form the covalent crosslinks.
14. The process of claim 13 wherein the first functional group and the second functional group are each chosen from the group consisting of electrophile and nucleophile, and the reaction between the first functional group and second functional group is an electrophilic-nucleophilic reaction that forms the covalent crosslinks.
15. The process of claim 14 wherein the electrophilic group comprises succinimide, succinimide ester, n-hydroxysuccinimide, maleimide, succinate, nitrophenyl carbonate, aldehyde, vinylsulfone, azide, hydrazide, isocyanate, diisocyanate, tosyl, tresyl, or carbonyldiimidazole.
16. The process of claim 15 wherein the nucleophile group comprises a primary amine or a primary thiol.
17. The process of claim 13 wherein the first precursor and the second precursor are water soluble.
18. The process of claim 13 wherein at least one of the first precursor and the second precursor comprises a synthetic polymer.
19. The process of claim 18 wherein the first precursor comprises a polymer chosen from the group consisting of polyethylene glycol, polyacrylic acid, polyvinylpyrrolidone, and block copolymers thereof.
20. The process of claim 1 wherein the precursor is physically crosslinked to form the organogel.
21. The process of claim 1 comprising preparing the powder of the water soluble biologic according to a method that avoids denaturation of the biologic, and, once the powder has been prepared, preventing exposure of the powder to water until the medical material is used with a patient.
22. The process of claim 1 wherein the organic solvent is an anhydrous and hydrophobic solvent.
23. The process of claim 1 wherein the organic solvent is methylene chloride.
24. The process of claim 1 wherein the organic solvent is dimethyl carbonate.
25. The process of claim 1 wherein an amount of the water soluble biologic in the powder is at least 50% w/w.
26. The process of claim 1 wherein an amount of the water soluble biologic in the powder is at least 80% w/w.
27. The process of claim 1 wherein the powder consists essentially of the water soluble biologic.
28. The process of claim 1 wherein the water soluble biologic comprises a member of the group consisting of an antibody, an antibody fragment, and a short chain variable fragment antibody.
29. The process of claim 1 wherein the water soluble biologic comprises a protein or a fusion protein.
30. The process of claim 1 wherein the water soluble biologic comprises a member of the group consisting of a carbohydrate, a polysaccharide, a nucleic acid chain, an antisense nucleic acid, a ribonucleic acid (RNA), a deoxyribonucleic acid, a small interfering RNA, and an aptamer.
31. The process of claim 1 wherein the water soluble biologic comprises an anti-vascular endothelial growth factor (VEGF) agent.
32. The process of claim 1 wherein the water soluble biologic provides for treatment of macular degeneration.
33. The process of claim 1 wherein the water soluble biologic comprises an anti-cancer agent.
34. The process of claim 1 wherein the water soluble biologic comprises insulin.
35. The process of claim 1 wherein the water soluble biologic comprises a growth factor.
36. The process of claim 1 wherein the water soluble biologic comprises a member of the group consisting of antibiotics, antineoplastic agents, hormones, angiogenic agents, anti-angiogenic agents, neurotransmitters, psychoactive drugs, chemotherapeutic drugs, drugs affecting reproductive organs, and genes.
37. The process of claim 1 wherein the water soluble biologic is for treatment of a condition selected from the group consisting of elevated intraocular pressure, fungal blepharitis, conjunctivitis, keratitis, open-angle glaucoma, ocular hypertension, inflammation of an eye, keratoconjunctivitis, and allergic conjunctivitis.
38. A process of making a medical material comprising
crosslinking a precursor to form an organogel around a powder of a water soluble biologic, with the organogel comprising, and the precursor being crosslinked in, an organic solvent selected from anhydrous and hydrophobic solvents, methylene chloride, or dimethyl carbonate, with the water soluble biologic being free of encapsulants other than the organogel and the powder being dispersed in the organogel,
making a xerogel from the organogel,
and providing the xerogel as a collection of particles, said collection being for delivery to a patient, wherein the xerogel is a hydrogel upon exposure to an aqueous solution.
39. The process of claim 38 wherein the organic solvent is an anhydrous and hydrophobic solvent.
40. The process of claim 38 wherein the organic solvent is methylene chloride.
41. The process of claim 38 wherein the organic solvent is dimethyl carbonate.
42. The process of claim 38 wherein an amount of the water soluble biologic in the powder is at least 50% w/w.
43. The process of claim 38 wherein an amount of the water soluble biologic in the powder is at least 80% w/w.
44. The process of claim 38 wherein the powder consists essentially of the water soluble biologic.
45. The process of claim 38 wherein the water soluble biologic comprises a member of the group consisting of an antibody, an antibody fragment, and a short chain variable fragment antibody.
46. The process of claim 38 wherein the water soluble biologic comprises a protein or a fusion protein.
47. The process of claim 38 wherein the water soluble biologic comprises a member of the group consisting of a carbohydrate, a polysaccharide, a nucleic acid chain, an antisense nucleic acid, a ribonucleic acid (RNA), a deoxyribonucleic acid, a small interfering RNA, and an aptamer.
48. The process of claim 38 wherein the water soluble biologic comprises an anti-vascular endothelial growth factor (VEGF) agent.
49. The process of claim 38 wherein the water soluble biologic provides for treatment of macular degeneration.
50. The process of claim 38 wherein the water soluble biologic comprises an anti-cancer agent.
51. The process of claim 38 wherein the water soluble biologic comprises insulin.
52. The process of claim 38 wherein the water soluble biologic comprises a growth factor.
53. The process of claim 38 wherein the water soluble biologic comprises a member of the group consisting of antibiotics, antineoplastic agents, hormones, angiogenic agents, anti-angiogenic agents, neurotransmitters, psychoactive drugs, chemotherapeutic drugs, drugs affecting reproductive organs, and genes.
54. The process of claim 38 wherein the water soluble biologic is for treatment of a condition selected from the group consisting of elevated intraocular pressure, fungal blepharitis, conjunctivitis, keratitis, open-angle glaucoma, ocular hypertension, inflammation of an eye, keratoconjunctivitis, and allergic conjunctivitis.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618